Interim Decision #2940

APPENDIX A
LEGITIMATION
Ecuador
This report concerns the requirements for legitimation in Ecuador
from 1936 to the present.
During this time period, legitimation was apparently controlled by a
number of provisions contained in the different constitutions that were
successively .in force in the country and in the Civil Code. Since these
provisions may not reveal a clear sequence, a brief legislative history
follows.
A.

Civil Code Provisions in Force until the Enactment of the 1945
Constitution

As of 1945, the Civil Code' established and defined two•basic categories of children: legitimate and illegitimate. Legitimate children were

those conceived during a fully valid or putative marriage of their parents,
as well as those whose parents had married each other after their
conception. Illegitimate children were those who had been voluntarily
acknowledged as such by either parent or both parents, as well as those
who had been declared to be so by judicial decision.'
Regarding children born out of wedlock, the Code provided that they
could be acknowledged by either parent or both parents. In such cases,
these children were to enjoy the rights assigned to them by law in
relation to the acknowledging parent or parents. 3 The acknowledgment
of children could be made by means of a public instrument which could

be: (a) notarial, (b) issued before a judge and three capable witnesses,
(c) on a will, (d) a personal statement issued at the time of registration
of the birth, or (e) a part of the marriage record of the parents. 4 A -child
who had not been voluntarily acknowledged by the parents could petition the courts to issue a declaration of filiation in regard with either
parent or both parents.'
A 1930 version of the Ecuadorean Civil Code as amended by Supreme Decree 94 of
Nov. 23, 1935, was consulted for this part of the report: Codigo Civil (C. Civ. I] lTalleres
Graficos Nacionales, Quito, 1930].
2 C. Civ. I, arts. 30, 31 and 269.
3 C. Civ. I, arts. 267 and 271.
4 C. Civ. I, arts. 201 and 269.
5 C. Civ. I, arts. 277-289.

393

Interim Decision #2940
With regard to legitimation, the.Civil Code, as amended by Supreme
Decree 94 of November 21, 1936, 6 provided that the marriage of the
parents to each other produeed the effect of legitimating ipso itcre the
children conceived or born prior to the celebration of that marriage."'
Children born prior to the marriage who were not acknowledged by
both parents did not benefit by the ipso jure legitimation by subsequent
marriage of their parents; the acknowledgment by both parents as
described above is necessary. This acknowledgment could take place at
any time.
In short, legitimation of children born out of wedlock required two
basic elements: (1) acknowledgment of filiation by both parents and (2)
subsequent marriage of the children's parents to each other'
B. Provisions of the 1945 Constitution
On March 6, 1945, a new Constitution was enacted which provided
that legitimate and illegitimate children had the same rights to support
and inheritance. ° The new Constitution also provided that in registering

births no statement could be required concerning the status of filiation."
The Constitution did not farther elaborate on the effects of these new
rules upon the existing provisions. of the Civil Code. The only other
applicable provision was contained in article 163, which provided that
any laws, decrees, regulations, ordinances, etc., which were in any way
contradictory to it or which departed from its text had no validity.ii
This Constitution was in force for only a few months, however, and
therefore, according to Dr. Juan Larrea Holguin," its provisions did not
affect other laws governing the subject or judicial decisions rendered on
the matter after itvenactraent."
6 J. Torres, Compilation de Rqjormas at Codigo Civil,
Leyes y Reglamentos Conexos
(Talleres Graficos del Ministerio de Gobierno, Quito, 1942].
T Id. at 17, art. 11, amending C. Civ. I, art. 200.,
Civ. I, arts. 201 and 202.
9 Ccntstitucicm, art. 142 (3) (1945) [R. Borja y Borja, Las Constitaciones del Ecuador
(Editions Culturallispanica, Madrid, 1951)] (hereinafter cited as Borja).
10 Id., art. 142 (4). This provision implied en important change in the existing system
where the Registry of Births at the Civil. Registry was formed by three sections: (1) for

legitimate children, (2) for illegitimate children, and (3) for children either abandoned or
with unknown parents.
Constitution, art. 163 (1945) (Borja at 622).
Dr. Larrea Holguin is a professor of law at the Universidad Catolica del Ecuador, and
author of numerous books and articles concerning civil laNi. He has also been active in the
drafting of bills amending Civil Code provisions.
'7-9
18 J. Larrea Holguin, Igualdodes de Los Conyuges e Igualdades de Los Hijos
(Corporation de Estudios y Pubteaciones, Quito, 1967). ft,should also be noted that, in
pieparing this report, several updated versions of the Civil Code were consulted and
appear to contain no amendments based on the 1945 Constitution.
u

38

.

394

Interim Decision #2940
C. Provisions of the 1946 Constitution
On December 31, 1946, the Constitution of 1945 was repealed and

replaced by a new one which made a differentiation between legitimate
and illegitimate children regarding inheritance rights." It also provided
the following:
Art. 165. The law shall regulate all matters relating to filiation and its rights and
investigation of paternity. In registering births, no statement may be required concerning the status of filiation.

No significant amendments were apparently introduced to the Civil
Code concerning this subject; therefore, the legal status of filiation and
legitimation remained the same as described in section A above until
May 25, 1967, when a new Constitution entered into force."
D. Provisions of the

1967 Constitution

The new. Constitution

regulated this subject in the following terms:

Art. 29. . . . Children, whether born in or out of wedlock, have the same rights with
regard to name, upbringing, education and inheritance.
The law shall regulate matters pertainingto filiation and shall facilitate investigation
as to paternity.
In registering births, no statement shall be required concerning the status of filiation.'

This provision and others concerning various matters were contrary
to the existing provisions of the Civil Code and related laws and
regulations. The Constitution provided its own supremacy in the follow:
ing terms:
Art. 257. The Constitution is the supreme law of he State. All other laws must be in
conformity with constitutional principles; therefore, any laws, decrees, regulations,
ordinances, provisions, and public treaties that are in any way contradictory to it are
null and void.
Art. 260. This Constitution repeals all previous juridical precepts that are contrary to
its provisions, whether issued by legitimate authorities or by de facto governments, so
that any Jaws, decrees, regulations, decisions, orders, or resolutions issued before the
Constitution takes effect shall be in force only insofar as they_are in conformity with it,
and provided that they are not or have not been repealed or revoked, with the exception

of rights validly acquired in accordance with such precepts.,

E. Current Civil Code Provisions
Given the constitutional provisions in force, a new version of the Civil
a Constitution, art.

164 (1946) (Borja at 681).
Is The new Constitution was enacted, published in the Registro Off iat and entered into
force on the same date, May 25, 1967.
16 Constitution (1967) [Organization of American States, Washington, 1968) (English
version).

395

Interim Decision #2940
Code was necessary in order to adapt its provisions to the new norms
and to clarify the existing legal situation in several areas. A special
commission was charged with drafting a bill containing the necessary
amendments to the Civil Code."
The draft prepared by the special commission was almost entirely
accepted by the Legislative Commission of Congress. The Legislative

Commission expressed the opinion, however,. that no distinction should
be made between legitimate and illegitimate children, so that all children should have not only the same rights but also the same denomination."
• Congress approved this bill in the terms established by its own Legislative Commission and sent it to the President for its enactment. The
President, however, objected to the part of the bill that eliminated the
categories of legitimate and illegitimate children because he understood
that "the Political Constitution in force does not imply that the categories of legitimate and illegitimate children have disappeared."' The
Legislative Commission reiterated its position and Congress overrode

the President's objections.' Finally on June 4, 1970, the law amending
the Civil Code was enacted.'
The new law eliminated the expressions "legitimate and "illegitimate"
from the Civil Code when they referred to children, and all of the
provisions concerning legitimation were suppressed. The procedures for
acknowledging children born out of -wedlock, however, remained the
same as described earlier, although the numeration of the articles of the
Civil Code dealing with them was changed.' The only novelty contained
in the new Code on this subject was that the acknowledgment was now
permitted from the time of the child's conception."
F. New Constitutional Developments

As said before, the Civil Code was amended in order to adjust its
provisions to the 1967 Constitution. However, on June 22, 1970, several
days after the amendments were enacted, the President in a de facto

decision assumed all the powers of the State, repealed the 1967 Constitution and declared the 1946 Constitution to be in force "to the extent to
17 This commission was formed by Drs. Juan Larrea Holguin and Francisco Costales
Herrera.
18 6 J. Larrea Holguin, Derecho Civil del Ecuador 9 (Corporacion de Estudios y
Publicaciones, Quito,•1970) [hereinafter cited as Larrea II].
19 Letter of President Jose M. Velasco to the Permanent Legislative Commission of
Congress, Apr. 1, 1970, cited in Larrea II at 318.

Larrea II at 326.

Law 256 of June 4, 1970, Registro Official (R.0.), June 4, 1970.
Codigo Civil (C. Civ. II], arts. 261-274 [7th ed., R.O. Sup. 104, Quito, Nov. 20, 1970].
n C. Civ. II, art. 261(2).

396

• Interim Decision #2940
which it is not contrary to the purposes of the Government." 24 Although
both- Constitutions did not differ substantially in other matters, they
were In disagreement with regard to the existence of legitimate and
illegitimate children. The 1946 •Constitution expressly acknowledged
the categories and granted better inheritance rights to legitimate
children.' This fact created uncertainty about the applicability of the
recent reforms to the Civil Code that was finally resolved by the
promulgation of Supreme Decree 180 that declared in force the amendments of June 4, 1970."
On January 15, 1972, a new de facto Government took power and
issued a decree repealing the 1946 Constitution and declaring in force
the Constitution of 1945. 27
On January 11, 1976, a Military Junta took power and declared in
force once again' the 1945 Constitution "in all matters in which it is not
inconsistent with the purposes of political transformation."'
On January 15, 1978, a national referendum approved a new Constitution, which took effect on August 10, 1979, with the inauguration of the
President and Vice President of the Republic' elected inJuly 1978. This
new charter states that in registering births and in identification documents no statement may be made as to the status of filiation."Apparently these last constitutional changes had no bearing on the
Civil Code provisions concerning legitimation. No judicial precedents or
legal literature on the subject are available to better interpret this legal
situation: The only additional information available is a provision in the
new Civil Registry Law.3I Article 129 of this law provides that "for all
legal purposes, acknowledgment and legitimation of children shall be
considered equivalent."
The Code of Minors currently in force, enacted on June 2, 1976, 32 also
makes no distinction between legitimate and illegitimate children. It
specific'lly extends its protection and benefits to all children regardless
of their family status.
In conclusion, it appears that under the early Civil Code and related

laws the basic requirements for legitimation were the acknowledgment
of the child by both parents and their subseqUent marriage to each
other, while under the current Civil Code there is no longer a distinction
Larrea II at 11.
"26
27

Constitucion, art. 164 (1946) (Borja at 681).

Supreme Decree 180 of Aug. 7, 1970, ILO., Aug. 7, 1970.

Decree 1 of Feb. 15, 1972, R.O., Feb. 16, 1972.

Supreme Decree 01 of Jan. 11, 1976, R.O. Jan. 12, 1976.
Decree 2400 of Mar. 31, 1978 (R.O., Apr. 12, 1978), art. 1.
Constitucion Politics de la Republica de Ecuador, art. 22, R.O., Mar. 27, 1979.
31 Decree 278 of Apr. 2, 1976, R.O., Apr. 21, 1976.
R.O., June 14, 1976.
22

29

397

Interim Decision #2940
between legitimate and illegitimate children; therefore only the aclmowledgment by either or both parents is required for establishing filiation.
Prepared by Eduardo Abbott
Legal Specialist
Hispanic Law Division
Law Library, Library of Congress
April 1978
Updated February 1980

398

